Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, of which Switkes et al. (US 2013/0042856), Cowan et al. (US 2010/0071684), Liu et al. (US 2012/0318325) and Gross et al (US 2018/0076757) are examples, do not disclose the accumulative limitations of the independent claims. Specifically, the prior art does not disclose at least the heliostat further comprising a differential drive system comprising a pair of actuators, a spring, a first end of the spring operatively coupled to the pair of actuators, and a plurality of wires configured to operatively connect the optical member and the stand, including a first pair of wires extending between first ends and second ends, the first ends coupling to the stand at first and second spaced apart locations, and a second pair of wires extending between first ends and second ends, the first ends of the second pair of wires coupling to the stand at at least one additional location, wherein each of the second ends of the first pair of wires operatively couple to both actuators via the spring, wherein each of the second ends of the second pair of wires operatively couple to one of the pair of actuators, wherein operation of the pair of actuators in the same direction reels in or pays out the first pair of wires to adjust a pitch angle of the optical member and wherein operation of the pair of actuators in opposite directions reels in one of the second pair of wires and pays out the other of the second pair of wires to adjust a roll angle of the optical member, the spring applying a bias force on the first and second pair of wires to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721